Hall, J.
The defendants have no reason to complain of the action of the trial court.
The original answer, by means of the general denial, put the possession of the plaintiff in issue. But that issue was the only issue under the pleadings as they then were. The defendants did not affirmatively claim title to the land in question; they simply in their answer did not deny that they claimed title. In an action of this •kind, under our statute, where defendant claims title to .the land “ he shall by answer show cause why he should not be required to bring an action and try such title.” ■Rev, Stat., sect. 3563.
Not having shown such cause by answer the defendants were not in a position to show such cause by evidence. The existence of such cause was not in issue. Conceding, then, for the purposes of the defendants’ ap*342peal, that the court properly permitted the defendants to file the supplemental answer, disclaiming any immediate interest in that portion of the land in the possession of the plaintiff, we think tliat the court very justly adjudged the costs in the case against the defendants.’ The costs were principally made because the original answer contained no such disclaimer. It was just to require the defendants to pay the costs in order to receive the benefit of the disclaimer. Certainly the court did not abuse the discretion belonging to it in matters of costs, in adjudging against the' defendants the costs, most of which were incurred by their conduct.
The serious question arises on the plaintiff’s appeal, in relation to the action of the court in permitting the defendants to file the supplemental answer after final judgment, and in rendering judgment upon said answer, dismissing the petition.
By section 3570, Revised Statutes, it is provided, that in certain cases, after final judgment, the pleadings maybe amended “in affirmance of such judgment.” The filing of the supplemental answer after the rendition of the original judgment was not, however, authorized by said statute, because said answer was not filed in affirmance of such judgment. The supplemental answer was filed in order to obtain a judgment different from the judgment which had been already rendered.
The record does not show that the court set aside the judgment first rendered. The court, of its own motion, could without doubt have set aside the judgment during*, the term at which it was rendered. The general rule is, “ that the power of the court over its judgments, during the entire term at which they were rendered, is unlimited.” But this rule has certain qualifications, as explained in Nelson v. Ghiselin (18 Mo. App. 665). And a judgment, during the term at which it is rendered, “maybe altered, revised or revoked, as well as amended in respect to clerical errors and matters of form.” Freeman on Judgments, sect. 69.
*343Had the court set aside the original judgment, it might have properly permitted the defendants to file the supplemental answer, and the case would have then stood as if there had been no trial or judgment.
But, inasmuch as the court did not set aside the original judgment, the question is, did the filing of the supplemental answer have the effect to set aside the judgment, and was the filing of such answer permissible on that .ground ? That question is the question in this case, because, unless the filing of the said answer had such effect, said filing was not permissible, for the reason that as long as the judgment stood unrevoked the pleadings could have been amended for the purpose only of affirming the judgment. We do not see how such effect can be given to the filing of such answer. The judgment, therefore, rendered was still alive after said answer had been filed, and there was nothing before the court notwithstanding the filing of said answer.
The judgment was still conclusive. The filing of the answer was unauthorized and improper.. And so, too, was the judgment rendered upon the answer, dismissing the plaintiff ’ s petition.
It has been seen that the original judgment was the only judgment which could have been properly rendered under the pleadings as they then were, and the finding made upon the only fact in issue.
And it has just been said that it was error for the court, while that judgment stood unrevoked, to permit the defendants to file the supplemental answer, and to render the judgment thereon, dismissing the plaintiff ’ s petition.
The judgment rendered on said answer is, therefore, reversed, and the judgment originally entered by the circuit court is affirmed ; and all the costs in this case, including the costs of the appeal, are adjudged against the defendants.
Ellison, J., concurs ; Philips, P. J., not sitting.